Order, Supreme Court, New York County, entered April 21,1980, denying a motion to dismiss the first cause of action for failure to state a cause of action reversed, on the law, with costs, and the motion to dismiss the first cause of action granted. The amended first cause of action wholly fails to include any factual assertions supporting a cause of action for fraud claiming damage as a result of reliance on a misstatement of future intentions. (See Lanzi v Brooks, 43 NY2d 778.) Concur — Fein, J. P., Sandler, Sullivan, Lupiano and Silverman, JJ.